       Case 9:19-cv-00020-DWM Document 14 Filed 03/26/19 Page 1 of 4



DEVON LEA FLANAGAN, Trial Attorney
MICHAEL R. EITEL, Senior Trial Attorney
U.S. Department of Justice
Wildlife and Marine Resources Section
601 D Street N.W.
Washington, D.C. 20530-0001
(202) 305-0201 (tel.)
(202) 305-0275 (fax)
devon.flanagan@usdoj.gov

[Additional counsel listed on signature page]

Attorneys for Federal Defendants

                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                         MISSOULA DIVISION

KSANKA KUPAQA XA’ⱠȻIN, ROCK
CREEK ALLIANCE, EARTHWORKS,
MONTANA ENVIRONMENTAL
INFORMATION CENTER, DEFENDERS                      CV 19-20-M-DWM
OF WILDLIFE, SIERRA CLUB, and
CENTER FOR BIOLOGICAL DIVERSITY,
             Plaintiffs,                        FEDERAL DEFENDANTS’
                                                MOTION FOR EXTENSION
      vs.
                                                      OF TIME
UNITED STATES FISH AND WILDLIFE
SERVICE; CHERYL PROBERT, Kootenai
National Forest Supervisor; and UNITED
STATES FOREST SERVICE,
             Defendants,
      and
RC RESOURCES, INC.,
             Defendant-Intervenor.




                                        1
        Case 9:19-cv-00020-DWM Document 14 Filed 03/26/19 Page 2 of 4



      The United States Fish and Wildlife Service (“FWS”); Cheryl Probert, in her

official capacity as Kootenai National Forest Supervisor; and the United States

Forest Service (collectively, “Federal Defendants”) hereby move for a 21-day

extension of all deadlines. This is Federal Defendants’ first request for an

extension of time in this case. Federal Defendants have conferred with counsel for

the parties and represent that Defendant-Intervenors do not oppose this motion and

Plaintiffs take no position on this motion.

      On January 25, 2019, Plaintiffs filed their Complaint for Declaratory and

Injunctive Relief. ECF No. 1. Plaintiffs’ Complaint was served upon the United

States Attorney for the District of Montana on January 30, 2019. ECF No. 7.

Pursuant to Federal Rule of Civil Procedure 12(a)(2), Federal Defendants’ answer

or other response to the Complaint is due April 1, 2019. By Order on January 28,

2019, the Court ordered the parties to submit pretrial statements by April 15, 2019,

and to file a proposed case management plan by April 29, 2019. ECF No. 5.

      Due to other obligations and the complexity of issues in this lawsuit, Federal

Defendants require additional time to confer with staff at FWS and the Forest

Service and coordinate their response to the Complaint. Federal Defendants

hereby request a 21-day extension on the deadline to respond to the Complaint and

all other deadlines in this case. Federal Defendants respectfully request that the

Court grant this motion and order the following deadlines:


                                          2
      Case 9:19-cv-00020-DWM Document 14 Filed 03/26/19 Page 3 of 4



    1.    On or before April 22, 2019, Federal Defendants shall answer or

          otherwise respond to the Complaint.

    2.    On or before May 6, 2019, counsel for the respective parties shall

          file and serve on all parties a written preliminary pretrial statement,

          addressing all matters listed in L.R. 16.2(b)(l).

    3.    On or before May 20, 2019, the parties shall file a proposed case

          management plan.

Dated: March 26, 2019           Respectfully submitted,

                                JEAN E. WILLIAMS
                                Deputy Assistant Attorney General
                                U.S. Department of Justice
                                Environment & Natural Resources Division
                                SETH M. BARSKY, Section Chief
                                MEREDITH L. FLAX, Assistant Section Chief

                                /s/ Devon Lea Flanagan
                                DEVON LEA FLANAGAN, Trial Attorney
                                (D.C. Bar No. 1022195)
                                Wildlife & Marine Resources Section
                                601 D St. NW
                                Washington, D.C. 20004
                                Tel: 202-305-0201/ Fax: 202-305-0275
                                Email: Devon.flanagan@usdoj.gov

                                MICHAEL R. EITEL, Senior Trial Attorney
                                Wildlife & Marine Resources Section
                                999 18th Street, South Terrace 370
                                Denver, Colorado 80202
                                Tel: 303-844-1479 / Fax: 303-844-1350
                                Email: Michael.Eitel@usdoj.gov

                                Attorneys for Federal Defendants
                                       3
       Case 9:19-cv-00020-DWM Document 14 Filed 03/26/19 Page 4 of 4




                        CERTIFICATE OF SERVICE

      I hereby certify that on March 26, 2019, I filed the foregoing with the Clerk

of the Court using the CM/ECF system which will cause a copy to be served upon

counsel of record.

                                      /s/ Devon Lea Flanagan
                                      DEVON LEA FLANAGAN

                                      Attorney for Federal Defendants




                                        4
